 


114 HR 1281 IH: Skills First Act of 2015
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1281 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Carney introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To increase the number of months of vocational educational training that may be counted as work under the temporary assistance for needy families program. 
 
 
1.Short titleThis Act may be cited as the Skills First Act of 2015. 2.Increase in number of months of vocational educational training that may be counted as work (a)AmendmentSection 407(d)(8) of the Social Security Act (42 U.S.C. 607(d)(8)) is amended by striking 12 and inserting 36. 
(b)Effective dateThe amendment made by this section shall take effect on the first day of the first calendar month that begins after the date that is 180 days after the date of the enactment of this Act.  